DETAILED ACTION
Claims 1-30 have been examined. Claims 1, 11-12, 26, 28, and 30 are rejected. Claims 2-10, 13-25, 27, and 29 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/216706 A1 to Qi et al. (hereinafter “Qi”).

As per claim 1, Qi discloses an apparatus for wireless communication at a user equipment (UE) (Qi, [47], UE), comprising: a processor (Qi Fig. 5, Processor), memory coupled with the processor (Qi Fig. 5, Processor and memory); and instructions stored in the memory and executable by the processor (Qi [95-96], software stored on a memory for execution by a processor) to cause the apparatus to: receive, from a base station, configuration information for a first set of narrowband random access parameters corresponding to random access messages transmitted over a non-terrestrial network that is different from a second set of narrowband random access parameters for random access messages transmitted over a terrestrial network (Qi [67] Embodiments of the present invention therefore use different RACH pre-amble sets for NTN satellite links, compared to those used for e.g. ground-based base stations.); select, based at least in part on the receiving, one or more narrowband random access parameters from the first set of narrowband random access parameters for a random access message to be transmitted to the base station via a satellite link of the non-terrestrial network (Qi [67] Embodiments of the present invention therefore use different RACH pre-amble sets for NTN satellite links, compared to those used for e.g. ground-based base stations. [68] The serving satellite gNB is aware of the differential in the maximum and minimum propagation delays (dmax- dmin) and thus informs the ground based UE which preamble set to use in the RA procedure.); and transmit the random access message to the base station via the satellite link using the selected narrowband random access parameters (Qi [68] The serving satellite gNB is aware of the differential in the maximum and minimum propagation delays (dmax- dmin) and thus informs the ground based UE which preamble set to use in the RA procedure. [73] In operation S310, the terminal receives preamble configuration information from a base station. Herein, preamble configuration information includes information for a sequence for a RACH preamble, repetition time, a repetition rate and a number of the repetition of the RACH preamble. [74] In operation S320, the terminal obtains the RACH preamble scaled in length in proportion to a difference between an expected minimum distance and an expected maximum distance to the base station from opposed edges of a cell served by the base station, based on the preamble configuration information. [75] In operation S330, the terminal transmits the obtained RACH preamble to the base station to access a NTN (non-terrestrial network).).
As per claim 11, Qi discloses the apparatus of claim 1, wherein the first set of narrowband random access parameters include a first set of random access preambles for contention-based random access that have one or more different characteristics than a second set of random access preambles of the second set of narrowband random access parameters (Qi [67] Embodiments of the present invention therefore use different RACH pre-amble sets for NTN satellite links, compared to those used for e.g. ground-based base stations. [68] The serving satellite gNB is aware of the differential in the maximum and minimum propagation delays (dmax- dmin) and thus informs the ground based UE which preamble set to use in the RA procedure.).
As per claim 12, Qi discloses the apparatus of claim 11, wherein the first set of random access preambles have one or more of a different intra-preamble repetition unit (PRU) frequency hopping pattern, a different inter-PRU frequency hopping pattern, a different subcarrier spacing (Qi [35] LRA refers to the length of the RA preamble sequence. FRA is a subcarrier [36] spacing for the preamble sequence. The fourth column is the number of preamble sequence samples. The fifth column is the number of CP samples. The last column is the restricted sets type,. Shorter preambles are usually used in small cells and longer preambles are usually used in large cells. They are broadcast by the base station. See also Table 6.3.3.1-1 and Table 6.3.3.1-2), a different number of subcarriers spanned in frequency (Qi Table 6.3.3.1-1 and Table 6.3.3.1-2)), or any combinations thereof, relative to the second set of random access preambles.
As per claim 28, Qi discloses the apparatus of claim 1, wherein the first set of narrowband random access parameters supports different random access resource configurations associated with one or more repetitions of a preamble repetition unit (PRU) than the second set of narrowband random access parameters (Qi [58-59]).
As per claim 30, Qi discloses an apparatus for wireless communication at a base station (Qi Fig. 6), comprising: a processor (Qi Fig. 6, processor), memory coupled with the processor; and instructions stored in the memory and executable by the processor (Qi Fig. 6 discloses the processor and memory. Qi [95-96], software stored on a memory for execution by a processor) to cause the apparatus to: transmit, to a user equipment (UE), configuration information for a first set of narrowband random access parameters corresponding to random access messages transmitted over a non-terrestrial network that is different from a second set of narrowband random access parameters for random access messages transmitted over a terrestrial network (Qi [67] Embodiments of the present invention therefore use different RACH pre-amble sets for NTN satellite links, compared to those used for e.g. ground-based base stations.); detect one or more random access messages from the UE via a satellite link of the non-terrestrial network based at least in part on the first set of narrowband random access parameters (Qi [67] Embodiments of the present invention therefore use different RACH pre-amble sets for NTN satellite links, compared to those used for e.g. ground-based base stations. [68] The serving satellite gNB is aware of the differential in the maximum and minimum propagation delays (dmax- dmin) and thus informs the ground based UE which preamble set to use in the RA procedure.); and transmit a random access response to the UE via the satellite link responsive to the one or more random access messages (Qi [68] The serving satellite gNB is aware of the differential in the maximum and minimum propagation delays (dmax- dmin) and thus informs the ground based UE which preamble set to use in the RA procedure. [73] In operation S310, the terminal receives preamble configuration information from a base station. Herein, preamble configuration information includes information for a sequence for a RACH preamble, repetition time, a repetition rate and a number of the repetition of the RACH preamble. [74] In operation S320, the terminal obtains the RACH preamble scaled in length in proportion to a difference between an expected minimum distance and an expected maximum distance to the base station from opposed edges of a cell served by the base station, based on the preamble configuration information. [75] In operation S330, the terminal transmits the obtained RACH preamble to the base station to access a NTN (non-terrestrial network).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi as applied to claims 1, 11-12, 28, and 30 above, and further in view of US 10,554,293 B1 to Chin et al. (hereinafter “Chin”).

As per claim 26, Qi discloses the apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the base station, in response to the random access message, a physical layer downlink control information communication that provides one or more of a time or frequency correction command for communications via the satellite link.
Qi may not explicitly disclose, but Chin, which is in the same field of endeavor, discloses receive, from the base station, in response to the random access message, a physical layer downlink control information communication that provides one or more of a time or frequency correction command for communications via the satellite link (Chin Col 7, lines 15-35). The purpose of Chin is to Satellite based NB-IoT provides narrowband channels, deep signal penetration, and high latency (Chen Col. 1, lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin with Qi, to increase throughput and reduce link margins (Chin Col. 7, lines 45-60).

Allowable Subject Matter
Claims 2-10, 13-25, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476